DETAILED ACTION
This action is in response to applicant's response filed 02/18/21.
Claims 1-12 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,130,471 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

To the specification:
In paragraph [0001], after “July 21, 2015” --, now U.S. Patent No. 10,130,471,-- is inserted.

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a system for replacing and/or repairing a native heart valve including, inter alia, a clip shaped as a helix that is deployable from a catheter to surround an artificial valve and to lock chordae in position towards the artificial valve, as in claim 1, or a method of delivering an artificial valve including the step of, inter alia, deploying a clip shaped as a helix from a catheter to surround an artificial valve and to keep chordae in position towards the artificial valve, as in claim 7.  The closest prior art of record Gross et al. (U.S. Pub. No. 2012/0022640) teaches in Figures 4B-4C a helical clip (100a or 100b) that collects and locks chordae in position, however the clips do not surround the artificial valve (40/80) but rather are positioned on one side, beneath the artificial valve.  In addition, Keranen et al. (U.S. Pub. No. 2010/0331971; cited in parent application 14/762,401 IDS filed 07/21/2015) teaches in Figure 14 a helical clip (41/42/43) that collects and locks chordae (26) in position and traps a portion of valve tissue between, however is silent with regards to surrounding an artificial valve.  Keranen et al. also teaches that helical clip (103/102/101) can be attached to an annuloplasty implant and/or heart valve one side of annuloplasty implant (200) in Figures 7 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/25/2021